Citation Nr: 1829844	
Decision Date: 09/05/18    Archive Date: 09/24/18

DOCKET NO.  15-15 412	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable initial evaluation for migraine headaches.

3.  Entitlement to an initial evaluation in excess of 70 percent disabling for posttraumatic stress disorder, cognitive disorder, not otherwise specified, and traumatic brain injury.

4.  Entitlement to an initial evaluation in excess of 10 percent disabling for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from September 1987 to January 1992, and from March 1993 to January 2013.  

These matters come before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.  

In January 2018, the Veteran withdrew his request for a Board hearing. (See January 2018 VA Form 27-0820).


FINDING OF FACT

In May 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and/or his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, on his own and through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs